DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to arguments and/or amendments filed on 0/06/2021. In the current amendments, claims 8 and 21 have been amended. Claims 8-10 and 16-21 are pending and have been examined.
In view of the Applicant’s amendments and/or arguments, the 35 U.S.C 112(b) rejections made in the previous Office Action has been withdrawn.  


Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copies of the following application: JP2016-254446 filed on 12/27/2016 have been submitted.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/05/2021 submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 21:
“analysis engine” used for the plurality of predictors is selected from more than one of a Quality Control (QC)…”
Upon further review of the specification, it is identified that the above generic place holder has sufficient structure as shown in FIG. 2 and the following paragraph:
[0025] “The grinder 1 further includes a CNC ( Computerized Numerical Control ) device 91, a PLC (Programmable Logic Controller) 92, a control panel 93 and the analysis apparatus 100 . The CNC device 91 controls the motor 31 of the main spindle device 3, the motors 51, 52 of the grinding wheel base 5 and the motor 61 of the grinding wheel 6.”

[0038] “As shown in FIG. 2, the prediction unit 110 mainly includes eight predictors A to H, a selection unit 112, an overall predictor 113, a weighting coefficient storage unit 114 and a display unit 115. The respective predictors A to H are analysis engines which make predictions about whether the crankshaft W is a good product or not by using analysis methods different from one another. The predictors A to H acquires data used for predictions by the respective predictors A to H from respective detectors 53, 54, 62, 83 and 84, the CNC device 91, the PLC 92 and the data storage unit 130 provided in the grinder 1”


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-10 and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 8, the specification teaches weighting factor to store weighting factors Ak, Bk and Ck as illustrated in FIG. 12 which is then used to describe the comprehensive main computation. The following limitation lacks written description support “and wherein the processor is configured to perform weighting on the plurality of predictors such that the number of times that the production object determined as the not defective product in the prediction result is determined as the defective product in the inspection result at the time of calculating the accuracies of predictions is less than the number of times the production object determined as the defective product in the prediction result is determined as the not defective product in the inspection result.”
Dependent claims 9-10 and 16-20 are rejected for either being directly or indirectly dependent on the rejected independent claim 8. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Aharoni et al. (US Pat. No. 8285414 B2) in view of Anderson et al. (US 2015/0317589 A1) and further in view of Kerdprasop et al. (“Feature Selection and Boosting Techniques to Improve Fault Detection Accuracy in the Semiconductor Manufacturing Process”, hereinafter: Kerdprasop). 
Regarding Claim 8 (Currently Amended)
Aharoni teaches a production facility that produces an object, (abstract “A method and system for evaluating a performance of a semiconductor manufacturing tool while manufacturing microelectronic devises… At least one sensor in the tool obtains trace data of a recipe step while manufacturing at least one microelectronic device.”) comprising: a machine tool configured to machine the object, (col 2 lines 20-23 “a system for evaluating the performance of a machine tool while manufacturing microelectronic devices”)
a first detector configured to detect a parameter of the machine tool, (col 10 lines 18-24 “The chamber-recipe report 290, implemented as part of a Tool Insight application 110 may report analyses of trace data as predictors of performance on wafers. According to one embodiment, a tool behavior refers to a tool operation and trace data of the tool. Performance of a tool refers to test results on products (e.g., wafers) and measurements (e.g., yield rates) made on the products. The chamber-recipe report 290 may provide analyses of all sensors[corresponds to fist detector], all steps, full duration of all steps or selections there from.”)
a second detector configured to detect a parameter of the production facility, (col 5 lines 14-17 “The process trace data obtained from a sensor[corresponds to second detector] is a set of measurements made over time by any one sensor enabled for a particular process, temperature, pressure, etc.” Also see col 8 lines 16-21 “FIG. 1 illustrates an overview of the present invention according to one embodiment of the invention. A computing device (e.g., a computing device 1600 in FIG. 18) analyzes process trace data 100 (i.e., a set of measurements made over time by a sensor enabled for a particular process, temperature, pressure, etc.)”)
and an analysis apparatus (col 22 lines 12-17 “The hardware configuration preferably has at least one processor or central processing unit (CPU) 1611.”) configured to make predictions about a quality of conditions of the production facility or the object, in a process of producing the object by the production facility, (col 8 lines 58-67 “The virtual metrology solution 120 predicts a result on a wafer and eliminates a measurement. The intelligence maintenance Solution 122 monitors a component performance in a tool and predicts a component failure. The Tool Use Optimizer solution 124 establishes patterns of a tool use that optimizes tool performance and life. The APC additions solution 126 predicts whether a wafer being processed will be defective and implements real time adjustments to tool operating parameters to avoid defects.”)
the analysis apparatus comprising a processor (col 22 lines 12-17 “The hardware configuration preferably has at least one processor or central processing unit (CPU) 1611.”) configured to: receive data from the first detector and the second detector; (Examiner notes that the physical sensors corresponds to first and second detector. See col 10 lines 48-54 “In each “processing resource' or “tool there are physical sensors such as temperature sensors, pressure sensors, that report data during discrete steps of a given production process, herein referred to as a ‘recipe’. The execution is started by aggregating the data obtained for all sensors across all steps and all tools. This data is referred to as ‘trace data’.”)
make predictions about the quality by using a plurality of predictors using different analysis methods based on the data; (Examiner notes plurality of predictors include FDC additions solutions 116, Virtual metrology solution 120 and APC additions solution 116. The predictors each have different analysis method based on data. See col 8 lines 53-67 “The FDC additions solution 116 predicts whether a wafer will be defective and stops a tool when predicting the wafer is defected. Model Based Monitoring solution 118 performs monitoring and controlling of tools based on credible predictions of a quality of wafers being processed by tools. The virtual metrology solution 120 predicts a result on a wafer and eliminates a measurement. The intelligence maintenance Solution 122 monitors a component performance in a tool and predicts a component failure. The Tool Use Optimizer solution 124 establishes patterns of a tool use that optimizes tool performance and life. The APC additions solution 126 predicts whether a wafer being processed will be defective and implements real time adjustments to tool operating parameters to avoid defects.”)
select a plurality of predictors in use from the plurality of predictors; (Examiner notes the computing device collects data and uses[corresponds to select] plurality of predictors including FDC additions solutions 116, Virtual metrology solution 120 and APC additions solution 116 to analyze data and provide solutions. See col 8 lines 36-46 “The computing device further analyzes wafer data (e.g., yield rate) 102 and ancillary data (e.g., a used life or a remaining useful life of tool components that need to be replaced periodically and that may or may not require maintenance) 104 with the process trace data 100. Upon the analysis, the computing device provides solutions/applications such as “tool insight' 110, “chamberprint 112, “event diagnosis” 114, “FDC (Fault Detection Control) additions' 116, “Model Based Monitoring 118, “Virtual metrology” 120, “Intelligence Maintenance 122, “Tool use optimizer' 124, “APC (Advanced Process Control) additions' 126.”)
…
and inspection results of an inspection of a quality of a produced object that has been produced by the production facility, (col lines 51-64 “An engineer’s report [corresponds to results of an inspection] presents to an engineer a single report covering all chambers performing a single recipe, e.g., by Summarizing all chamber-recipe reports for a single recipe. The engineers report includes only the rows from the chamber-recipe report that have interesting signals. An interesting signal refers to trace data from a recipe step or from a sensor that may indicate that a quality of the product may be com promised or indicate an operationally significant malfunction of a critical component of a manufacturing tool. Each engineers report[corresponds to results of an inspection] includes a set of three heat maps, one heat map reporting analyses of recent data, one heat map reporting analyses of data from a past or reference period, and one heat map reporting difference in analyses between the two time periods.”)

…
and determine whether or not the object is defective based upon the comprehensive prediction result, (col 8 lines 64-67 “The APC additions solution 126 predicts whether a wafer being processed will be defective and implements real time adjustments to tool operating parameters to avoid defects.” )
…
calculate a comprehensive prediction result about the quality based on a plurality of prediction results obtained by the plurality of predictors in use; 
calculate accuracies of predictions made by each of the plurality of predictors based on prediction results made by the respective plurality of predictors 
…
the calculation of the accuracies including a determination of (i) a number of times that a production object determined as a not defective product in a prediction result is determined as a defective product in an inspection result and (ii) a number of times a production object determined as a defective product in the prediction result is determined as a not defective product in the inspection result; 
…
…wherein the processor is configured to select the plurality of predictors in use from the plurality of predictors based on the calculated accuracies of predictions, 
wherein the processor is configured to calculate the comprehensive prediction result based on data concerning an environment in which the production facility is arranged or data concerning a use state of the production facility, 
and wherein the processor is configured to perform weighting on the plurality of predictors such that the number of times that the production object determined as  the not defective product in the prediction result is determined as the defective product in the inspection result at the time of calculating the accuracies of predictions is less than the number of times the production object determined as the defective product in the prediction result is determined as the not defective product in the inspection result.
Aharoni does not teach …calculate a comprehensive prediction result about the quality based on a plurality of prediction results obtained by the plurality of predictors in use; 
calculate accuracies of predictions made by each of the plurality of predictors based on prediction results made by the respective plurality of predictors 
…
the calculation of the accuracies including a determination of (i) a number of times that a production object determined as a not defective product in a prediction result is determined as a defective product in an inspection result and (ii) a number of times a production object determined as a defective product in the prediction result is determined as a not defective product in the inspection result; 
…
…wherein the processor is configured to select the plurality of predictors in use from the plurality of predictors based on the calculated accuracies of predictions, 
wherein the processor is configured to calculate the comprehensive prediction result based on data concerning an environment in which the production facility is arranged or data concerning a use state of the production facility, 
and wherein the processor is configured to perform weighting on the plurality of predictors such that the number of times that the production object determined as  the not defective product in the prediction result is determined as the defective product in the inspection result at the time of calculating the accuracies of predictions is less than the number of times the production object determined as the defective product in the prediction result is determined as the not defective product in the inspection result.
Anderson teaches …calculate a comprehensive prediction result about the quality based on a plurality of prediction results obtained by the plurality of predictors in use; (Para [0152] “an ensemble of supervised learning models can be used to improve the forecast (1507). In one example embodiment, a compound algorithm can be used for better results and to reduce errors in the prediction. In this example, an Error Weighted Ensemble Algorithm can be used as the compound algorithm. In another example embodiment, Viterbi states can be used as covariates 107, 127 for better results and to reduce errors in the prediction. This improved forecast data [corresponds to comprehensive prediction result] can then be provided to the workload scheduler 141 along with recommended actions for EDV charging optimization systems (1509, 1511)”)
calculate accuracies of predictions made by each of the plurality of predictors based on prediction results made by the respective plurality of predictors; (Para [0102] “Mean Average Percentage Error (MAPE) can be used to measure the accuracy of predictions and select, for example, the ML building model that is performing better than the others and Mean Squared Error (MSE) for the charging model.”) and also see para [0200] “In this exemplary application, the ensemble relies on multiple models to forecast a better prediction. In another exemplary application, the ensemble can be chosen from multiple models using the predicted States.”)
…
wherein the processor is configured to select the plurality of predictors in use from the plurality of predictors based on the calculated accuracies of predictions, Para [0102] “Mean Average Percentage Error (MAPE) can be used to measure the accuracy of predictions and select, for example, the ML building model that is performing better than the others and Mean Squared Error (MSE) for the charging model. The better performing algorithm can be selected, for example, based upon yester days forecasting Success as judged by statistics sampled at a frequency of every 15 minutes.” Also see para [00116] “In an exemplary embodiment, MAPE can be used from the previous to select the best model for each day. In an exemplary embodiment, the Machine Learning Forecasting Model 213 can run an ensemble of machine learning and statistical models and select the best performing model to use at each forecasting time interval.”)
(Para [0152] “an ensemble of supervised learning models can be used to improve the forecast (1507). In one example embodiment, a compound algorithm can be used for better results and to reduce errors in the prediction. In this example, an Error Weighted Ensemble Algorithm can be used as the compound algorithm. In another example embodiment, Viterbi states can be used as covariates 107, 127 for better results and to reduce errors in the prediction. This improved forecast data [corresponds to comprehensive prediction result] can then be provided to the workload scheduler 141 along with recommended actions for EDV charging optimization systems (1509, 1511). In an exemplary embodiment, the final outputs such as the recommended actions and the forecast information can also be provided to a GUI.”)
Aharoni and Anderson are analogous art because they are both directed to manufacturing system. 
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to have modified Aharoni to incorporate the teaching of Anderson to include technique for management of distribution facilities for forecasting energy usage in manufacturing system.
One of ordinary skill in the art would have been motivated to make this modification in order to improve technique for “forecasting steam consumption usage and electric load usage to improve efficiency of personnel and equipment” as disclosed by Anderson (para [0002]).
Aharoni in view of Anderson does not teach the calculation of the accuracies including a determination of (i) a number of times that a production object determined as a not defective product in a prediction result is determined as a defective product in an inspection result and (ii) a number of times a production object determined as a defective product in the prediction result is determined as a not defective product in the inspection result; 
…
and wherein the processor is configured to perform weighting on the plurality of predictors such that the number of times that the production object determined as the not defective product in the prediction result is determined as the defective product in the inspection result at the time of calculating the accuracies of predictions is less than the number of times the production object determined as the defective product in the prediction result is determined as the not defective product in the inspection result.
Kerdprasop teaches …the calculation of the accuracies including a determination of (i) a number of times that a production object determined as a not defective product in a prediction result is determined as a defective product in an inspection result (Examiner notes that the model performance is determined using number of items the model got correct and not correct see pg. 3 left col “We assess the model performance based on the four metrics: true positive rate (TP rate or recall), precision, F-measure, and false positive rate (FP rate or false alarm). The computation methods of these metrics are given in Fig. 2 (TP = true positive, FP = false positive, FN = false negative, TN = true negative)… In the cleaning step, we remove 137 features that contain a single value and lots of missing values. From the remaining 454 features, we select the best 168 features (to maintain around 95% of variances) by means of principal component analysis (PCA), Chi-square test, gain ratio computation, and our own MeanDiff method. The fault detection models are then derived from each feature selected data. We want the model that shows the highest values of TP rate, precision, and F-measure, but the lowest value in FP rate. The experimental results on the four model measurement metrics are shown in Figs. 3-6.” Figure 6 specifically shows the models with False Positive(FP) rate of “fault detection” on different feature selection methods)
and (ii) a number of times a production object determined as a defective product in the prediction result is determined as a not defective product in the inspection result; (Examiner notes that the model performance is determined using number of items the model got correct and not correct see pg. 3 left col “We assess the model performance based on the four metrics: true positive rate (TP rate or recall), precision, F-measure, and false positive rate (FP rate or false alarm). The computation methods of these metrics are given in Fig. 2 (TP = true positive, FP = false positive, FN = false negative, TN = true negative)… In the cleaning step, we remove 137 features that contain a single value and lots of missing values. From the remaining 454 features, we select the best 168 features (to maintain around 95% of variances) by means of principal component analysis (PCA), Chi-square test, gain ratio computation, and our own MeanDiff method. The fault detection models are then derived from each feature selected data. We want the model that shows the highest values of TP rate, precision, and F-measure, but the lowest value in FP rate. The experimental results on the four model measurement metrics are shown in Figs. 3-6.” Figure 3 specifically shows the models with True Positive(TP) rate of “fault detection” on different feature selection methods)
…
and wherein the processor is configured to perform weighting on the plurality of predictors (Examiner notes that the dataset is in a form of matrix which corresponds to weight and each classifier/predictors are assign dataset[weight] see pg. 2 right col “The dataset is in a form of matrix; rows represent each observation or instance and columns represent features which are values recorded from each sensor. The steps in our proposed method for creating an accurate model to detect fault case from highly imbalance data with numerous features”) such that the number of times that the production object determined as the not defective product in the prediction result is determined as the defective product in the inspection result at the time of calculating the accuracies of predictions is less than the number of times the production object determined as the defective product in the prediction result is determined as the not defective product in the inspection result. (Examiner notes that the model performance shows the highest values of True Positive (TP) and lowest value of FP (False Positive) which is desirable see pg. 3 left col “We assess the model performance based on the four metrics: true positive rate (TP rate or recall), precision, F-measure, and false positive rate (FP rate or false alarm). The computation methods of these metrics are given in Fig. 2 (TP = true positive, FP = false positive, FN = false negative, TN = true negative)… In the cleaning step, we remove 137 features that contain a single value and lots of missing values. From the remaining 454 features, we select the best 168 features (to maintain around 95% of variances) by means of principal component analysis (PCA), Chi-square test, gain ratio computation, and our own MeanDiff method. The fault detection models are then derived from each feature selected data. We want the model that shows the highest values of TP rate, precision, and F-measure, but the lowest value in FP rate. The experimental results on the four model measurement metrics are shown in Figs. 3-6.” Figure 3 specifically shows the models with True Positive(TP) rate of “fault detection” on different feature selection methods)
Aharoni, Anderson and Kerdprasop are analogous art because they are all directed to manufacturing system. 
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to have modified Aharoni in view of Anderson to incorporate the teaching of Kerdprasop to include feature selection and boosting technique in manufacturing system.
One of ordinary skill in the art would have been motivated to make this modification in order to include “techniques based on the data mining technology to automatically generate an accurate model to predict faults during the wafer fabrication process of the semiconductor industries” as disclosed by Kerdprasop (abstract).

Regarding Claim 9 
Aharoni in view of Anderson with Kerdprasop teaches claim 8.
Anderson further teaches wherein the processor (Processor 501 see Fig. 70) is configured to set parameters used for predictions by the respective plurality of predictors again based on newly acquired data concerning the production facility. (Para [0101] “With reference to FIG. 1A, FIG. 1B, FIG. 2, and FIG. 3, data is gathered into a historical and relational data base 103 of information from the internet 101, related to nearby weather forecasts and the latest forecasts for economic [corresponds to newly acquired data] indices such as CPI and PPI (321).”)
Aharoni, Anderson and Kerdprasop are analogous art because they are all directed to manufacturing system. 
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to have modified Aharoni in view of Kerdprasop to incorporate the teaching of Anderson to include ensemble learning algorithm to simultaneously solve for future forecasts and provide accurate predictions in manufacturing system as recognized by Anderson (para [0116]).
Regarding Claim 10 
Aharoni in view of Anderson with Kerdprasop teaches claim 8.
Anderson further teaches wherein the processor (Processor 501 see Fig. 70) is configured to calculate the comprehensive prediction result (Para [0152] “an ensemble of supervised learning models can be used to improve the forecast (1507). In one example embodiment, a compound algorithm can be used for better results and to reduce errors in the prediction. In this example, an Error Weighted Ensemble Algorithm can be used as the compound algorithm. In another example embodiment, Viterbi states can be used as covariates 107, 127 for better results and to reduce errors in the prediction. This improved forecast data [corresponds to comprehensive prediction result] can then be provided to the workload scheduler 141 along with recommended actions for EDV charging optimization systems (1509, 1511)”) based on data concerning environment in which the production facility is arranged (para [0103] “a SVM model 113,133 for building load and the charging load can use 8 or more covariates 107,127 as data inputs. Since there can be a cyclical component in the load profile covariates 107,127 such as previous day load, previous week load, previous day average, previous week average, time-of-the-day, and day-of-the week can be incorporated. Furthermore, to account for the Heating, Ventilation, and Air-conditioning (HVAC) load, a heat index [corresponds to data concerning environment] called humidex-a forecast or historical index composite of temperature and dew point—can be included as a covariate.”) or data concerning a use state of the production facility.
Aharoni, Anderson and Kerdprasop are analogous art because they are all directed to manufacturing system. 
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to have modified Aharoni in view of Kerdprasop to incorporate the teaching of Anderson to include ensemble learning algorithm to simultaneously solve for future forecasts and provide accurate predictions in manufacturing system as disclosed by Anderson (para [0116]).


Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Aharoni et al. (US Pat. No. 8285414 B2) in view of Anderson et al. (US 2015/0317589 A1) in view of Kerdprasop et al. and further in view of Bifet et al. (“Accurate Ensembles for Data Streams: Combining Restricted Hoeffding Trees using Stacking”, hereinafter: Bifet).
Regarding Claim 16 
Aharoni in view of Anderson with Kerdprasop teaches claim 8. 
Aharoni further teaches the production facility according to claim 8, the analysis apparatus of the production facility being a first analysis apparatus; (abstract “A method and system for evaluating a performance of a semiconductor manufacturing tool while manufacturing microelectronic devises… At least one sensor in the tool obtains trace data of a recipe step while manufacturing at least one microelectronic device.”) 
Anderson further teaches and a second analysis apparatus (Fig. 2 computer 213 for prediction) which is connected to a network so as to perform data communication(para [0227] “Processor(s) 501 can be coupled to another computer or telecommunications network 530 using network interface 520.”) with the first analysis apparatus,(Fig. 2 computer 223 for simulation)
wherein the second analysis apparatus is configured to: make predictions about the quality by using a plurality of predictors(para [0099] “Generally, the MLFS 213 [corresponds to second analysis apparatus] can predict the usage of a resource, including package Volume, electric load, charging load, and the like, using one or more machine learning techniques.”) not corresponding t to the plurality of predictors (para [0152] “As such, the use of only one Supervised learning model is not necessarily the best predictor of forecast if there are independently changing inputs such as weather changes versus operational requirements, and then an ensemble of Supervised learning models [corresponds to plurality of predictors] can be used to improve the forecast (1507).”)
and calculates the accuracies of predictions made by the auxiliary predictors, (para [0102] “concept drift can be accounted for in the MLFS 213 by using an ensemble of ML and Statistical algorithms simultaneously. Mean Average Percentage Error (MAPE) can be used to measure the accuracy of predictions and select, for example, the ML building model that is performing better than the others and Mean Squared Error (MSE) for the charging model.”)
and the processor is configured to…(para [0227] “Processor(s) 501 can be coupled to another computer or telecommunications network 530 using network interface 520.”)
Aharoni, Anderson and Kerdprasop are analogous art because they are all directed to manufacturing system. 
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to have modified Aharoni in view of Kerdprasop to incorporate the teaching of Anderson to include ensemble learning algorithm to simultaneously solve for future forecasts and provide accurate predictions in manufacturing system as disclosed by Anderson (para [0116]).
Aharoni in view of Anderson with Kerdprasop does not teach and… is configured to replace part of the plurality of predictors in use with at least one of the 
Bifet teaches and… is configured to replace part of the plurality of predictors in use with at least one of the plurality of auxiliary predictors having a higher prediction accuracy based on the calculated accuracies of predictions of the plurality of predictors in use and the accuracies (Pg. 228 section 2.1 “The idea is to replace ensemble members when they start to perform poorly. To implement this, we use ADWIN to detect when the accuracy of one of the Hoeffding trees in the ensemble has dropped significantly. To do this, we can use the same ADWIN change detectors that are also applied to detect when the learning rate needs to be reset.” Also see pg. 4 section 2.1 “To implement this, we use ADWIN to detect when the accuracy of one of the Hoeffding trees in the ensemble has dropped significantly. To do this, we can use the same ADWIN change detectors that are also applied to detect when the learning rate needs to be reset. When one of the change detectors associated with a particular tree reports a significant drop in accuracy, the tree is reset and the coefficients in the perceptrons that are associated with this tree (one per class value) are set to zero.”)2Attorney Docket No. 501287USPreliminary Amendment
Aharoni, Anderson, Kerdprasop and Bifet are analogous art because they are all directed to prediction model. 
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to have modified Aharoni in view of Anderson with Kerdprasop to incorporate the teaching of Bifet to provide a method or system that Bifet (pg. 228 section 2.1).

Regarding Claim 17 
Aharoni in view of Anderson with Kerdprasop and Bifet teaches claim 16. 
Anderson further teaches wherein the second analysis apparatus(Fig. 2 computer 213 for prediction)includes the plurality of auxiliary predictors, (para [0152] “As such, the use of only one Supervised learning model is not necessarily the best predictor of forecast if there are independently changing inputs such as weather changes versus operational requirements, and then an ensemble of Supervised learning models [corresponds to plurality of predictors] can be used to improve the forecast (1507).”)
and the system determines predictors preferentially making predictions among the plurality of auxiliary predictors based on predetermined conditions by the second analysis apparatus.6Attorney Docket No. 501287USPreliminary Amendment (Para [0099] “Generally, the MLFS 213 [corresponds to second analysis apparatus] can predict the usage of a resource, [corresponds to predetermined conditions] including package Volume, electric load, charging load, and the like, using one or more machine learning techniques.”)
Aharoni, Anderson, Kerdprasop and Bifet are analogous art because they are all directed to prediction model. 
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to have modified Aharoni in view of Bifet with Kerdprasop to incorporate the teaching of Anderson to include ensemble learning algorithm to simultaneously solve for future forecasts and provide accurate predictions in manufacturing system as disclosed by Anderson (para [0116]).

Regarding Claim 18 
Aharoni in view of Anderson with Kerdprasop and Bifet teaches claim 16. 
Anderson further teaches wherein the system sets parameters (para [0112] “For purposes of illustration, and not limitation, in an exemplary embodiment taking the same set of optimized parameters for the whole day can lead to inferior predictions. AS Such, an hourly-optimized model can be used.”) used for predictions by the plurality of predictors of the first analysis apparatus (para [0152] “As such, the use of only one Supervised learning model is not necessarily the best predictor of forecast if there are independently changing inputs such as weather changes versus operational requirements, and then an ensemble of Supervised learning models[corresponds to plurality of predictors] can be used to improve the forecast (1507).”)
and the plurality of auxiliary predictors of the second analysis apparatus (Fig. 2 computer 213 for prediction)again based on newly acquired data concerning the production facility.(Para [0101] “With reference to FIG. 1A, FIG. 1B, FIG. 2, and FIG. 3, data is gathered into a historical and relational data base 103 of information from the internet 101, related to nearby weather forecasts [corresponds to sets parameters] and the latest forecasts for economic [corresponds to newly acquired data] indices such as CPI and PPI (321).”)
Aharoni, Anderson, Kerdprasop and Bifet are analogous art because they are all directed to prediction model. 
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to have modified Aharoni in view of Kerdprasop and Bifet to incorporate the teaching of Anderson to include ensemble learning algorithm to simultaneously solve for future forecasts and provide accurate predictions in manufacturing system as disclosed by Anderson (para [0116]).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Aharoni et al. (US Pat. No. 8285414 B2) in view of Anderson et al. (US 2015/0317589 A1) in view of Kerdprasop et al. and further in view of Mukai et al. (US 2006/0074514 A1). 
Regarding Claim 19
Aharoni in view of Anderson with Kerdprasop teaches claim 8.
Aharoni in view of Anderson with Kerdprasop does not teach wherein the production facility includes a grinder, and the machine tool includes a motor and a grinding wheel.  
Mukai teaches wherein the production facility includes a grinder, (para [0032] “FIG. 1 shows a machine tool body 1 (plan view) and the machine tool control apparatus 50 connected thereto. In the present embodiment, the machine tool is a crankshaft grinder for grinding and finishing a crankshaft of a vehicle.”) and the machine tool includes a motor (para [0036] “A servomotor 12A equipped with an encoder 13A is connected to a left end portion of the feed screw 10A for moving along the X-axis direction the left-hand table 20A carrying the grinding wheel head 22A.”) and a grinding wheel. (Para [0034] “The grinding wheel head 22A, rotatably supporting a grinding wheel 24A (first machining means), and the Super-finishing wheel head 22B, rotatably supporting a Super-finishing wheel 24B (second machining means),”)
Aharoni, Anderson, Kerdprasop and Mukai are analogous art because they are all directed to manufacturing system.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to have modified Aharoni in view Anderson with Kerdprasop to incorporate the teaching of Mukai to include machine tool with grinder, motor and a grinding wheel to improve work efficiently as disclosed by Mukai (para [0012]).

Regarding Claim 20
Aharoni in view of Anderson with Kerdprasop teaches claim 8.
Aharoni further teaches a system comprising: the production facility according to claim 8; (abstract “A method and system for evaluating a performance of a semiconductor manufacturing tool while manufacturing microelectronic devises… At least one sensor in the tool obtains trace data of a recipe step while manufacturing at least one microelectronic device.”)
and the processor (col 22 lines 13-15 “The hardware configuration preferably has at least one processor or central processing unit (CPU) 1611.”) is configured to control the conveyor to remove the object from a production line when the object is (Examiner notes when the prediction additions solution 116 predicts wafer is defected the operation stops and required removing the defected wafer from the operation to avoid manufacturing defective product see col 8 lines 53-58 “he FDC additions solution 116 predicts whether a wafer[corresponds to object] will be defective and stops a tool when predicting the wafer is defected. Model Based Monitoring solution 118 performs monitoring and controlling of tools based on credible predictions of a quality of wafers being processed by tools…. The APC additions solution 126 predicts whether a wafer being processed will be defective and implements real time adjustments to tool operating parameters to avoid defects.”)
Aharoni in view of Anderson with Kerdprasop does not teach and a conveyor, wherein the production facility includes a grinder, the machine tool includes a motor and a grinding wheel.
Mukai teaches and a conveyor, (abstract “The control section can determine, on the basis of a detection signal from a detection device, whether operation of an element corresponding to the detection device has completed.” Also see para [0047] “The storage means 66 also stores a program and data for controlling the machine tool (numerical controller of the machine tool body 1 and control of the peripheral devices) in a sequence according to the cycle diagram or the ladder circuit;”)
wherein the production facility includes a grinder, (para [0032] “FIG. 1 shows a machine tool body 1 (plan view) and the machine tool control apparatus 50 connected thereto. In the present embodiment, the machine tool is a crankshaft grinder for grinding and finishing a crankshaft of a vehicle.”) and the machine tool includes a motor (para [0036] “A servomotor 12A equipped with an encoder 13A is connected to a left end portion of the feed screw 10A for moving along the X-axis direction the left-hand table 20A carrying the grinding wheel head 22A.”) and a grinding wheel. (para [0034] “The grinding wheel head 22A, rotatably supporting a grinding wheel 24A (first machining means), and the Super-finishing wheel head 22B, rotatably supporting a Super-finishing wheel 24B (second machining means),”)
Aharoni, Anderson, Kerdprasop and Mukai are analogous art because they are all directed to manufacturing system.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to have modified Aharoni in view Anderson with Kerdprasop to incorporate the teaching of Mukai to include machine tool with grinder, motor and a grinding wheel to improve work efficiently as recognized by Mukai (para [0012]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Aharoni et al. (US Pat. No. 8285414 B2) in view of Anderson et al. (US 2015/0317589 A1) and further in view of Mohareb et al. (“Ensemble-based support vector machine classifiers as an efficient tool for quality assessment of beef fillets from electronic nose data”, hereinafter: Mohareb).  
Regarding Claim 21 (Currently Amended)
Aharoni teaches a production facility that produces an object, (abstract “A method and system for evaluating a performance of a semiconductor manufacturing tool while manufacturing microelectronic devises… At least one sensor in the tool obtains trace data of a recipe step while manufacturing at least one microelectronic device.”) 
comprising: a machine tool configured to machine the object, (col 2 lines 20-23 “a system for evaluating the performance of a machine tool while manufacturing microelectronic devices”)
a first detector configured to detect a parameter of the machine tool, (col 10 lines 18-24 “The chamber-recipe report 290, implemented as part of a Tool Insight application 110 may report analyses of trace data as predictors of performance on wafers. According to one embodiment, a tool behavior refers to a tool operation and trace data of the tool. Performance of a tool refers to test results on products (e.g., wafers) and measurements (e.g., yield rates) made on the products. The chamber-recipe report 290 may provide analyses of all sensors[corresponds to fist detector], all steps, full duration of all steps or selections there from.”)
a second detector configured to detect a parameter of the production facility, col 5 lines 14-17 “The process trace data obtained from a sensor[corresponds to second detector] is a set of measurements made over time by any one sensor enabled for a particular process, temperature, pressure, etc.” Also see col 8 lines 16-21 “FIG. 1 illustrates an overview of the present invention according to one embodiment of the invention. A computing device (e.g., a computing device 1600 in FIG. 18) analyzes process trace data 100 (i.e., a set of measurements made over time by a sensor enabled for a particular process, temperature, pressure, etc.)”)
and an analysis apparatus configured to make predictions about a quality of conditions of the production facility or the object in a process of producing the object by the production facility, (col 8 lines 58-67 “The virtual metrology solution 120 predicts a result on a wafer and eliminates a measurement. The intelligence maintenance Solution 122 monitors a component performance in a tool and predicts a component failure. The Tool Use Optimizer solution 124 establishes patterns of a tool use that optimizes tool performance and life. The APC additions solution 126 predicts whether a wafer being processed will be defective and implements real time adjustments to tool operating parameters to avoid defects.”)
the analysis apparatus comprising a processor configured to: (col 22 lines 12-17 “The hardware configuration preferably has at least one processor or central processing unit (CPU) 1611. The CPUs 1611 are interconnected via a system bus 1612 to a random access memory (RAM) 1614”)
receive data from the first detector and the second detector; (Examiner notes that the physical sensors corresponds to first and second detector. See col 10 lines 48-54 “In each “processing resource' or “tool there are physical sensors such as temperature sensors, pressure sensors, that report data during discrete steps of a given production process, herein referred to as a ‘recipe’. The execution is started by aggregating the data obtained for all sensors across all steps and all tools. This data is referred to as ‘trace data’.”)
(Examiner notes plurality of predictors include FDC additions solutions 116, Virtual metrology solution 120 and APC additions solution 116. The predictors each have different analysis method based on data. See col 8 lines 53-67 “The FDC additions solution 116 predicts whether a wafer will be defective and stops a tool when predicting the wafer is defected. Model Based Monitoring solution 118 performs monitoring and controlling of tools based on credible predictions of a quality of wafers being processed by tools. The virtual metrology solution 120 predicts a result on a wafer and eliminates a measurement. The intelligence maintenance Solution 122 monitors a component performance in a tool and predicts a component failure. The Tool Use Optimizer solution 124 establishes patterns of a tool use that optimizes tool performance and life. The APC additions solution 126 predicts whether a wafer being processed will be defective and implements real time adjustments to tool operating parameters to avoid defects.”)
select a plurality of predictors in use from the plurality of predictors; (Examiner notes the computing device collects data and uses[corresponds to select] plurality of predictors including FDC additions solutions 116, Virtual metrology solution 120 and APC additions solution 116 to analyze data and provide solutions. See col 8 lines 36-46 “The computing device further analyzes wafer data (e.g., yield rate) 102 and ancillary data (e.g., a used life or a remaining useful life of tool components that need to be replaced periodically and that may or may not require maintenance) 104 with the process trace data 100. Upon the analysis, the computing device provides solutions/applications such as “tool insight' 110, “chamberprint 112, “event diagnosis” 114, “FDC (Fault Detection Control) additions' 116, “Model Based Monitoring 118, “Virtual metrology” 120, “Intelligence Maintenance 122, “Tool use optimizer' 124, “APC (Advanced Process Control) additions' 126.”)
and inspection results of an inspection of a quality of a produced object that has been produced by the production facility; (col lines 51-64 “An engineer’s report [corresponds to results of an inspection] presents to an engineer a single report covering all chambers performing a single recipe, e.g., by Summarizing all chamber-recipe reports for a single recipe. The engineers report includes only the rows from the chamber-recipe report that have interesting signals. An interesting signal refers to trace data from a recipe step or from a sensor that may indicate that a quality of the product may be com promised or indicate an operationally significant malfunction of a critical component of a manufacturing tool. Each engineers report[corresponds to results of an inspection] includes a set of three heat maps, one heat map reporting analyses of recent data, one heat map reporting analyses of data from a past or reference period, and one heat map reporting difference in analyses between the two time periods.”)
and determine whether or not the object is defective based upon the comprehensive prediction result, (col 8 lines 64-67 “The APC additions solution 126 predicts whether a wafer being processed will be defective and implements real time adjustments to tool operating parameters to avoid defects.” )
Aharoni does not teach calculate a comprehensive prediction result about the quality based on a plurality of prediction results obtained by the plurality of predictors in use; calculate accuracies of predictions made by each of the plurality of predictors based on prediction results made by the respective plurality of predictors, wherein the processor is configured to select the plurality of predictors in use from the plurality of predictors based on the calculated accuracies of predictions, an analysis engine used for the plurality of predictors is selected from more than one of a Quality Control (QC method, linear adaptation, nonlinear identification, machine learning, and regression analysis, and one of the QC method and the linear adaptation is selected when an amount of the data to be analyzed is smaller than an amount of the data to be analyzed when one of the nonlinear identification, machine learning, and regression analysis is selected.
Anderson teaches calculate a comprehensive prediction result about the quality based on a plurality of prediction results obtained by the plurality of predictors in use; (Para [0152] “an ensemble of supervised learning models can be used to improve the forecast (1507). In one example embodiment, a compound algorithm can be used for better results and to reduce errors in the prediction. In this example, an Error Weighted Ensemble Algorithm can be used as the compound algorithm. In another example embodiment, Viterbi states can be used as covariates 107, 127 for better results and to reduce errors in the prediction. This improved forecast data [corresponds to comprehensive prediction result] can then be provided to the workload scheduler 141 along with recommended actions for EDV charging optimization systems (1509, 1511)
(Para [0102] “Mean Average Percentage Error (MAPE) can be used to measure the accuracy of predictions and select, for example, the ML building model that is performing better than the others and Mean Squared Error (MSE) for the charging model.”) and also see para [0200] “In this exemplary application, the ensemble relies on multiple models to forecast a better prediction. In another exemplary application, the ensemble can be chosen from multiple models using the predicted States.”) made by the respective plurality of predictors; (para [0152] “As such, the use of only one Supervised learning model is not necessarily the best predictor of forecast if there are independently changing inputs such as weather changes versus operational requirements, and then an ensemble of Supervised learning models[corresponds to plurality of predictors] can be used to improve the forecast (1507).”)
wherein the processor is configured (Processor 501 see Fig. 70) to select the plurality of predictors in use from the plurality of predictors based on the calculated accuracies of predictions, (Para [0102] “Mean Average Percentage Error (MAPE) can be used to measure the accuracy of predictions and select, for example, the ML building model that is performing better than the others and Mean Squared Error (MSE) for the charging model. The better performing algorithm can be selected, for example, based upon yester days forecasting Success as judged by statistics sampled at a frequency of every 15 minutes.” Also see para [00116] “In an exemplary embodiment, MAPE can be used from the previous to select the best model for each day. In an exemplary embodiment, the Machine Learning Forecasting Model 213 can run an ensemble of machine learning and statistical models and select the best performing model to use at each forecasting time interval.”)
Aharoni and Anderson are analogous art because they are directed to manufacturing system. 
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to have modified Aharoni  to incorporate the teaching of Anderson to include ensemble learning algorithm to simultaneously solve for future forecasts and provide accurate predictions in manufacturing system as recognized by Anderson (para [0116]).
Aharoni in view of Anderson doesn’t teach the processor is configured to determine an amount of the data to be analyzed, the processor is configured to select, based on the determined amount of data to be analyzed, 
…an analysis engine used for the plurality of predictors from more than one of a Quality Control (QC) method, linear adaptation, nonlinear identification, machine learning, and regression analysis, one of the QC method and the linear adaptation is selected for a first determined amount of the data to be analyzed, 
and one of the nonlinear identification, machine learning, and regression analysis is selected for a second determined amount of data to be analyzed, 
and the first determined amount of the data to be analyzed is less than the second determined amount of the data to be analyzed.
Mohareb teaches the processor (pg. 3719 left col “For this purpose, the analysis was performed on a special computing facility of two Intel Xeon processors (six cores each) and 64 GB of RAM,”) is configured to determine an amount of the data to be analyzed, (Fig. 2 shows ML classifiers are used to analyze training subset and testing subset)
the processor is configured to select, based on the determined amount of data to be analyzed,  (Fig. 2 shows ML classifiers are used to analyze training subset 330 sample points and testing subset 33 sample points)
…an analysis engine (pg. 3719 left col “For this purpose, the analysis was performed on a special computing facility of two Intel Xeon processors (six cores each) and 64 GB of RAM,”) used for the plurality of predictors from more than one of a Quality Control (QC) method, linear adaptation, nonlinear identification, machine learning, and regression analysis, (Pg. 3714 section 2.3 “Single classifier. The first classification is obtained using a single radial SVM classifier… Bagging. The overall implementation for the bagging approach is shown in Fig. 2. Firstly, the original dataset Z is split into a training subset T and a testing subset S. The training subset T is divided further into training Ts and testing Ss… The final SVM classifier is then developed using these parameters before being added to the ensemble. This procedure is repeated 200 times until the entire ensemble is generated. The ensemble is used in order to label the unseen testing subset S samples. The final ensemble classification is calculated using a voting aggregation method. In this work, the voting output fusion methods applied were: majority voting, weighted majority voting, and naıve Bayes.”)
for a first determined amount of the data to be analyzed, (Fig. 2 shows one of the ML classifier is used to analyze training subset)
and one of the nonlinear identification, machine learning, and regression analysis is selected for a second determined amount of data to be analyzed, (Fig. 2 shows one of the ML classifier is used to analyze a second data set testing subset)
and the first determined amount of the data to be analyzed is less than the second determined amount of the data to be analyzed. (Examiner notes that the optimized SVM model has two inputs and “Testing subset 1” is less than the second dataset “Training subset 1” see Fig. 2 “Flowchart illustrating the development process for SVM ensembles. The original dataset is split randomly into training and testing subset. The split algorithm ensures enough representable samples within each class. The training subset is randomly split further into training and testing, in order to perform the optimisation process. The optimum parameters are used to build the final SVM model, which is then added to the ensemble, this process is repeated 200 times for all 200 classifiers forming the ensemble. The testing subset (44 samples) is used to assess the prediction accuracy of the ensemble by applying a various voting aggregation methods (majority voting, weighted majority voting, and naıve Bayes).”)
Aharoni, Anderson and Mohareb are analogous art because they are all directed to machine learning. 
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to have modified Aharoni in view of Anderson to Mohareb to include machine learning classifiers using ensemble-based SVM system that improves poor performance when tested against unseen data on training set to avoid model over-fitting as disclosed by Mohareb (pg. 3712 left col third paragraph).

Response to Arguments
Applicant’s arguments with respect to claims 8-10 and 16-21 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN C MANG whose telephone number is (571)270-7598.  The examiner can normally be reached on Mon - Fri 8:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on 5712729767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANN J LO/Supervisory Patent Examiner, Art Unit 2126